                                             Case 4:18-cv-02010-JSW Document 84 Filed 11/13/18 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        PUBG CORPORATION, et al.,                         Case No. 18-cv-02010-JSW

                                   8                     Plaintiffs,
                                                                                              ORDER VACATING CASE
                                   9               v.                                         MANAGEMENT CONFERENCE AND
                                                                                              INSTRUCTIONS TO PARTIES RE
                                  10        NETEASE, INC., et al.,                            SCHEDULING
                                  11                     Defendants.                          Re: Dkt. No. 83

                                  12
Northern District of California
 United States District Court




                                  13            The Court has received the parties’ joint case management conference statement. The

                                  14   Court VACATES the case management conference scheduled for November 16, 2018. The Court

                                  15   will reschedule the case management conference when it resolves the pending motion to dismiss.

                                  16   The Court reminds the parties that under the Northern District Civil Local Rules, the parties must

                                  17   notice a hearing no earlier than 35 days after a motion is filed. The Court also directs the parties

                                  18   to review its Guidelines for Civil Jury Trials, which sets forth deadlines to exchange motions in

                                  19   limine and oppositions thereto and the deadlines for all pretrial filings. The parties’ proposed

                                  20   dates for holding a pretrial conference is not realistic, given that it falls within 30 days after the

                                  21   deadline to hear dispositive motions. The Court also advises the parties that it holds pretrial

                                  22   conferences three weeks prior to trial.

                                  23            When the parties submit an updated case management conference statement, they shall

                                  24   take these factors into consideration in proposing their deadlines to file and hear dispositive

                                  25   //

                                  26   //

                                  27   //

                                  28   //
                                          Case 4:18-cv-02010-JSW Document 84 Filed 11/13/18 Page 2 of 2




                                   1   motions and their proposed dates for the pretrial conference and trial.

                                   2          IT IS SO ORDERED.

                                   3   Dated: November 13, 2018

                                   4                                                    ______________________________________
                                                                                        JEFFREY S. WHITE
                                   5                                                    United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
